DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on June 06, 2022, have been considered and an action on the merits follows.  As directed by the amendment, claims 1, 4, 6-8, 10, and 12-13 are amended. Claim 5 is cancelled, and claims 16-20 are withdrawn.  Accordingly, Claims 1-4 and 6-20 are pending in this application with claims 1-4 and 6-15 being presented for examination.  
Response to Arguments
Applicants amendment to the specification, filed June 06, 2022, have made the examiner’s specification objection moot.  Therefore, the specification objection has been withdrawn.
Applicants amendment to claims 7, 12 and 13, filed June 06, 2022, have made the examiner’s claim rejections under 35 U.S.C. 112(b) moot.  Therefore, the rejections have been withdrawn.
Applicant’s arguments with respect to claims 1-4 and 6-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-8 and 12-14 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2018/0049480 A1 to FAY et al. (herein after "Fay") in view of U.S. Patent No. US 1,213,954 to RONEY (herein after "Roney"), and further in view of Foreign Patent No. WO2005046381 to AVERY (herein after "Avery").
As to Claim 1, Fay discloses a baby onesie to be worn by a baby (See Annotated Figure 1, and Paragraph 0005 of Fay), the baby onesie comprising: body covering material comprising a neckline opening (See Annotated Figure 1 of Fay), a zipper (zipper 125) configured to open and close the body covering material (See Annotated Figure 1 of Fay),

    PNG
    media_image1.png
    857
    755
    media_image1.png
    Greyscale



However Fay does not explicitly disclose a neckline provided around a perimeter of the neckline opening, the neckline comprising a first neckline portion and a second neckline portion,  the second neckline portion comprising an enclosure defined by an interior channel disposed along a portion of a length of the neckline with at least one open end, the neckline further comprising a neckline fastener disposable between a fastened orientation and an unfastened orientation to thereby close and open the neckline, respectively. wherein the neckline fastener comprises an insertion end connected to the first neckline portion and a receiving end enclosed within the enclosure of the second neckline portion, the receiving end comprising an opening configured to receive the protruding portion.
Roney teaches convertible collars for garments and discloses a neckline provided around a perimeter of the neckline opening (See Annotated Figure 3, and Page 1 Lines 1 - 55 of Roney), teaching a neckline provide around a perimeter of the neckline opening), the neckline comprising a first neckline portion and a second neckline portion (See Annotated Figure 3 of Roney),  the second neckline portion comprising an enclosure defined by an interior channel disposed along a portion of a length of the neckline with at least one open end (See Annotated Figure 3, and Page 1 Lines 56 - 82 of Roney, “One end, 9 of the neck-band is extended beyond, the adjacent end of the collar forming a tab to overlap the opposing end of the neckband”),  the neckline further comprising a neckline fastener (button 11)  disposable between a fastened orientation and an unfastened orientation to thereby close and open the neckline, respectively (See Annotated Figure 3 of Roney), wherein the neckline fastener comprises an insertion end connected to the first neckline portion and a receiving end enclosed within the enclosure of the second neckline portion (See Annotated Figure 3 of Roney), the receiving end comprising an opening configured to receive the protruding portion (See Annotated Figure 3, and Page 1 Lines 56 - 82 of Roney, Figure 3 shows the receiving end open, however the flap can be configured to receive the protruding portion, wherein when the neckline fastener is disposed in the fastened orientation, the insertion end and the receiving end are at least partially enclosed within the enclosure of the second neckline portion (See Annotated Figure 3, and Page 1 Lines 56 - 82 of Roney)

    PNG
    media_image2.png
    609
    1433
    media_image2.png
    Greyscale


Fay is analogous art to the claimed invention as it relates to a baby onesie for infants; and, Roney is analogous art to the claimed invention in that it provides a neckline fastener for the garment wearer.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the baby onesie neckline of Fay, a neckline provided around a perimeter of the neckline opening, the neckline comprising a first neckline portion and a second neckline portion,  the second neckline portion comprising an enclosure defined by an interior channel disposed along a portion of a length of the neckline with at least one open end, the neckline further comprising a neckline fastener disposable between a fastened orientation and an unfastened orientation to thereby close and open the neckline, respectively. wherein the neckline fastener comprises an insertion end connected to the first neckline portion and a receiving end enclosed within the enclosure of the second neckline portion, the receiving end comprising an opening configured to receive the protruding portion, as taught Roney, to provide security in the neckline closure for the garment wearer by ensuring that the garment stays closed during intended use for the infant.  
This would simply be the addition of prior art elements according to known methods yielding predictable results.  See: MPEP 2143. 
Still Fay and Roney are silent in disclosing a zipper locking mechanism attached to the zipper, the zipper locking mechanism selectively attachable to the neckline fastener to thereby lock the zipper in Attorney Docket No.: GLF-09709-0001place according to whether the neckline fastener is disposed in the fastened orientation or the unfastened orientation.  
Avery teaches a zipper stopper and discloses a zipper locking mechanism (button ring 2) attached to the zipper (See Annotated Figure 3 of Avery), the zipper locking mechanism selectively attachable to the neckline fastener to thereby lock the zipper in Attorney Docket No.: GLF-09709-0001place according to whether the neckline fastener is disposed in the fastened orientation or the unfastened orientation (See Abstract, and Page 2 of Avery, "This invention is extremely easy to use as it’s a simple matter of threading strap through the hole in the zipper tag then through the locking device and trimming of excess for a neat cosmetic look once trimmed its a simple matter of placing the ring over the button of the pants or skirt. then doing up the flap of the pants as normal (it’s that simple to put on). The locking device must. have from five to ten teeth to form a secure lock. As few as three teeth can be used but the lock is not as secure"). 


    PNG
    media_image3.png
    997
    665
    media_image3.png
    Greyscale

Avery is analogous art to the claimed invention in that it provides a zipper lock attachment to the zipper that then loops around an anchor point to further secure the zipper closure from unauthorized access to the garment wearer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the closure mechanism of Fay/Roney, with a zipper locking mechanism attached to the zipper, the zipper locking mechanism selectively attachable to the neckline fastener to thereby lock the zipper in Attorney Docket No.: GLF-09709-0001place according to whether the neckline fastener is disposed in the fastened orientation or the unfastened orientation, as taught by Avery, in order to provide a closure mechanism that would be expected to provide a zipper that could not inadvertently come unzipped unless the upper fastener was intentionally disconnected.  Thus, such a closing mechanism would ensure an infant would not be able to inadvertently unzip the garment during use. 
This would simply be the addition of prior art elements according to known methods yielding predictable results. See: MPEP 2143.
As to Claim 2, Fay/Roney/Avery disclose the baby onesie according to claim 1, wherein when the neckline fastener is fastened (See Figure 3 and Page 1 Lines 64-69 of Roney, teaching wherein when the neckline fastener is fastened), the zipper locking mechanism locks the zipper in place (See zipper lock attachment of Avery), and when the neckline fastener is unfastened, the zipper locking mechanism unlocks the zipper (See Annotated Figure 3 of Roney and Figures 1 & 2 of Avery teaching wherein when the neckline fastener is fastened, the zipper locking mechanism locks the zipper in place, and when the neckline fastener is unfastened, the zipper locking mechanism unlocks the zipper).  
As to Claim 3, Fay/Roney/Avery disclose the baby onesie according to claim 2, wherein the body covering material comprises: leg covering portions configured to cover legs of the baby (See Annotated Figure 1 of Fay); arm covering portions configured to cover arms of the baby (See Annotated Figure 1 of Fay); and a torso covering portion configured to cover a torso of the baby (See Annotated Figure 1 of Fay), the torso covering portion being connected to the leg covering portions and the arm covering portions, and comprising the opening (See Annotated Figure 1 of Fay).  
As to Claim 4, Fay/Roney/Avery disclose the baby onesie according to claim 3, wherein the first neckline portion configured to wrap around a majority of the baby's neck, the first neckline portion having a first thickness (See Annotated Figure 3 of Roney); and the second neckline portion connected to the first neckline portion, the second neckline portion having a second thickness greater than the first thickness (See Annotated Figure 3 of Roney), wherein the first and second thicknesses are measures of length along a direction which is perpendicular to the perimeter of the opening and extending down along the torso covering portion (See Annotated Figure 3 of Roney).  

As to Claim 7, Fay/Roney/Avery disclose the baby onesie according to claim 4, wherein the neckline fastener comprises one of a swivel lobster claw clasp fastener, a button fastener (See Annotated Figure 3 of Roney,  teaching a button fastener 11), a hook and loop strap fastener, a plurality of small hook and eye latches, or a single large hook and eye latch.  

As to Claim 8, Fay/Roney/Avery disclose the baby onesie according to claim 4,  wherein the zipper locking mechanism comprises a loop of material connected to the zipper (See Annotated Figure 3 of Avery), 

the loop of material being configured to wrap around the insertion end when the neckline fastener is unfastened (See Annotated Figure 3 of Avery), 
so that, when the neckline fastener is then fastened, the loop of material locks the zipper in place (See Annotated Figure 3 of Avery).  

As to Claim 12, Fay/Roney/Avery disclose the baby onesie according to claim 1, wherein the enclosure of the second neckline portion comprises a hook and loop fastener (Modifying the enclosure of the second neckline portion of Roney (See Annotated Figure 3 of Roney) with the hook and loop fastener of Fay (See Paragraph 0033 of Fay) teaches wherein the enclosure of the second neckline portion comprises a hook and loop fastener).  
As to Claim 13, Fay/Roney/Avery disclose the baby onesie according to claim 4, wherein the zipper locking mechanism comprises one of a swivel lobster claw clasp locking mechanism , a button locking mechanism, or a hook and loop locking mechanism (See Figure 3 of Roney teaching wherein the zipper locking mechanism comprises a button locking mechanism).  
As to Claim 14, Fay/Roney/Avery disclose the baby onesie according to claim 3, further comprising: grippy feet provided on soles of foot portions of the respective leg covering portions (See Figure 7, and Paragraphs 0031 & 0038 of Fay), the grippy feet comprising high-friction materials (See Figure 7, and Paragraphs 0031 & 0038 of Fay); and fold-over hands provided at ends of the respective arm covering portions (See Figure 7, and Paragraphs 0031 & 0038 of Fay), the fold-over hands comprising portions of material that can be folded up to expose the baby's hands and folded back down to cover the baby's hands (See Figures 6 & 7, and Paragraphs 0031 & 0038 of Fay).  

    PNG
    media_image4.png
    999
    770
    media_image4.png
    Greyscale

Claims 6 is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2018/0049480 A1 to FAY et al. (herein after "Fay") in view of U.S. Patent No. US 1,213,954 to RONEY (herein after "Roney"), and further in view of Foreign Patent No. WO2005046381 to AVERY (herein after "Avery") as to claim 4 above, and further in view of U.S. Patent No. US 6,722,544 B1 to STEPHENS et al. (herein after "Stephens").
As to Claim 6, Fay/Roney/Avery disclose the baby onesie according to claim 4, and the neckline fastener (See Annotated Figure 3 of Roney).   Fay/Roney/Avery are silent wherein: the neckline fastener comprises a side-release buckle strap, the insertion end comprises a plurality of hook portions, and the receiving end comprises a housing to receive the hook portions, the housing having openings on opposite sides of the housing, wherein when the hook portions are inserted into the housing, the hook portions spring outwards through the openings to catch sidewalls of the housing and lock the insertion end to the receiving end, and wherein, when the neckline fastener is disposed in the fastened orientation, the hook portions of the insertion end and the openings on opposite sides of the housing of the receiving end are enclosed within the enclosure of the second neckline portion.  

    PNG
    media_image5.png
    678
    264
    media_image5.png
    Greyscale

Stephens teaches fastening systems for apparel and discloses a side-release buckle strap (See Annotated Figure 4 of Stephens), the insertion end comprises a plurality of hook portions, and the receiving end comprises a housing to receive the hook portions (62 of Stephens) (See Annotated Figure 4 of Stephens), the housing having openings on opposite sides of the housing (See Annotated Figure 4 of Stephens), wherein when the hook portions (62 of Stephens) are inserted into the housing, the hook portions (62 of Stephens) spring outwards through the openings (55 of Stephens)  to catch sidewalls of the housing and lock the insertion end to the receiving end (See Annotated Figure 4 of Stephens), and wherein, when the neckline fastener is disposed in the fastened orientation (The modified neckline of Fay/Roney/Avery (See Annotated Figure 3 of Roney) with the hook portions of Stephens (See Annotated Figure 4 of Stephens) teaching when the neckline fastener is disposed in the fastened orientation, the hook portions of the insertion end and the openings on opposite sides of the housing of the receiving end are enclosed within the enclosure of the second neckline portion (See Annotated Figure 4 of Stephens). 
Stephens is analogous art to the claimed invention in that it provides a fastening system, being a buckle-like bar that has a noiseless fastening system for apparel.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the closure mechanism of Fay/Roney/Avery, wherein: the neckline fastener comprises a side-release buckle strap, the insertion end comprises a plurality of hook portions, and the receiving end comprises a housing to receive the hook portions, the housing having openings on opposite sides of the housing, wherein when the hook portions are inserted into the housing, the hook portions spring outwards through the openings to catch sidewalls of the housing and lock the insertion end to the receiving end, and wherein, the hook portions of the insertion end and the openings on opposite sides of the housing of the receiving end are enclosed within the enclosure of the second neckline portion, as taught by Stephens, as this would be the simple substitution of one fastening mechanism for another with the reasonable expectation that one fastening mechanism would perform equally as well as another. 
This would simply be the substitution of prior art elements according to known methods to yield predictable results. See: MPEP 2143.
Claims 9-11 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2018/0049480 A1 to FAY et al. (herein after "Fay") in view of U.S. Patent No. US 1,213,954 to RONEY (herein after "Roney"), and further in view of Foreign Patent No. WO2005046381 to AVERY (herein after "Avery") as to claim 4 above, and further in view of U.S. Patent Application Publication No. US 2007/0061966 A1 to SETH (herein after "Seth").
As to Claim 9, Fay/Roney/Avery disclose the baby onesie according to claim 8,  further comprising: a track comprising two strips of teeth that are configured to interlock together (See Figure 1, and Paragraphs 0032 - 0033 of Fay), 
the track extending from the neckline, down along the torso covering portion and ending at a foot portion of the one of the leg covering portions (See Annotated Figure 1, and Paragraphs 0032 - 0033 of Fay); and a stop provided at the foot portion, the stop being configured to stop the zipper from sliding Page 9 of 27Serial No.: 17/145,316off the track (See Annotated Figure 1, and Paragraphs 0032 - 0033 of Fay).
Although Fay/Roney/Avery disclose the zipper they do not explicitly disclose the zipper comprising: a slider connected to the track, the slider comprising wedges that are configured to guide the teeth on one of the strips into corresponding hollows formed between the teeth on the other strip to interlock the strips together when the slider is pulled along the track.  
Seth teaches sleep bags and discloses the zipper comprising: a slider connected to the track (See Figures 9 & 10, and Paragraph 0039 of Seth), the slider comprising wedges that are configured to guide the teeth on one of the strips into corresponding hollows formed between the teeth on the other strip to interlock the strips together when the slider is pulled along the track (See Figures 9 & 10, and Paragraph 0039 of Seth).  
Seth is analogous art to the claimed invention in that it provides a zipper that is actuated by sliders for fastening garments.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the baby onesie of Fay/Roney/Avery, with a slider connected to the track, the slider comprising wedges that are configured to guide the teeth on one of the strips into corresponding hollows formed between the teeth on the other strip to interlock the strips together when the slider is pulled along the track, as taught by Seth, as this would be the simple substitution of one fastening mechanism for another with the reasonable expectation that one fastening mechanism would perform equally as well as another. 
This would simply be the substitution of prior art elements according to known methods to yield predictable results. See: MPEP 2143.

    PNG
    media_image4.png
    999
    770
    media_image4.png
    Greyscale

As to Claim 10, Fay/Roney/Avery/Seth disclose baby onesie according to claim 9, wherein the loop of material is connected directly to the slider (The modified loop of Avery (See Annotated Figure 3 of Avery)is connected directly to the modified slider of Seth(See Figures 9 & 10, and Paragraph 0039 of Seth)).  
As to Claim 11, Fay/Roney/Avery/Seth disclose the baby onesie according to claim 10, wherein the loop of material comprises rubber (See Page 2 of Avery, “But something so simple made from a polymer plastic or other flexible plastic or a rubber compound or even flexible metal”) and the slider comprises rubber to thereby form a rubber zipper (See Paragraphs 0032 and 0039 of Seth, "Zipper 90 may be made from a material including, but not limited to, metal, plastic, and rubber").
As to Claim 15, Fay/Roney/Avery/Seth disclose the baby onesie according to claim 9, further comprising another zipper connected to the track (See Annotated Figures 9 & 10 of Seth), wherein: the zipper is configured to open the body covering material from a first end of the track (The modified zipper of Seth (See Annotated Figures 9 & 10 of Seth)  is configured to open the body covering material from a first end of the track (See Paragraph 0050 of Fay), and the other zipper is configured to open the body covering material from a second end of the track opposite the first end of the track (The modified zipper of Seth (See Annotated Figures 9 & 10 of Seth) is configured to open the body covering material from a second end of the track opposite the first end of the track).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday7:00 AM to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AKWOKWO OLABISI REDHEAD/Examiner, Art Unit 3732                                                                                                                                                                                                        
/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732